DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The preamble of independent claim 1 recites “An additional member attaching apparatus connected to a binder and configured to supply an additional member from outside of the binder and attach the additional member to a glue-applied spine of a book block standing still and upright at an additional member attaching position inside the binder, the additional member attaching apparatus comprising: [emphasis added]” is unclear.  It is unclear whether a combination of an additional member attaching apparatus and a binder are being claimed, or whether an additional member attaching apparatus is being claimed, with the capability as claimed.  The claim will be treated on its merits as solely an additional member attaching apparatus, which is functionally capable of being connected to a binder, and serve the functions claimed.     This interpretation is further enforced by the explicit rectiation of a “binder” in claim 9.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Domes et al. (US 6,006,807).
In respect to claims 1, 8, and 9, Domes et al. disclose an additional member attaching apparatus comprising: a holding unit “gripper” 16 which holds the additional member 1c (Fig. 3), including support on it’s under face (Fig. 1); a first holding unit drive mechanism 19 that causes the holding unit 16 to move between a retracted position and a forward position and a second holding unit drive mechanism 18 causing the holding unit to move between the forward position and an above, raised position via tilting in an upward direction directly beneath a book block, pressing the additional member against the spine of the book block (Col. 3, 54 – Col. 4, 5; Fig. 3).  A binder 21 is additionally disclosed, which further provides binding action to the strip via elements 23 (Col. 2, 52-63).
In respect to claim 2, Domes et al. disclose that the first and second holding unit drive mechanisms are controlled via a controlled unit “central electronic unit” (Col. 3, 54-55).
In respect to claim 3, Domes et al. additionally disclose: a “roll accommodation unit” accommodating a roll 1a rotatable along an axis; an “unwinding unit that unwinds the continuous sheet of the additional member 1c from the roll 1a (Fig. 1); and a “handover unit” (e.g. stationary holder 17) that hands over the strip of the additional member to the holding member located in the retracted position (Fig. 3).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is additionally rejected under 35 U.S.C. 103 as being unpatentable over Domes et al. (US 6,006,807).
Although Domes et al. are believed to disclose a general “binder”, Domes et al. may further be interpreted to encompass the “additional member attaching apparatus”, then does not disclose a further binder (e.g. a cover applier), however, it would have been obvious to provide the additional member attaching apparatus as taught in Domes et al. with a binder (e.g. cover applier).  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, providing further binding actions after a binding strip, most notably providing a cover to the sheet block.

Allowable Subject Matter

Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In respect to claim 4, none of the cited prior art anticipates or renders obvious all of the claimed limitations.  Domes et al. is the closest prior art, but does not disclose that the units are “arranged vertically in two stages in arraignment such that the trimming unit is on the upper stage”.  Domes et al. alternatively discloses the trimming unit on the same horizontal plane as the other units, and further providing this limitation teaches away from Domes et al. as the same horizontal plane is needed to align the units (whereas the present invention has a “handover unit” which spans the vertical distance).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Otake et al. (US 5,306,047), in particular, is similar prior art.  Hawkes (US 2,646,104), Klostermann (US 3,166,463), Rogalski, JR et al. (US 2009/0279986), Savich (US 4,166,300), Parker et al. (US 5,052,873), Blair et al. (US 3,888,722), Rathert (DE 100-05-493), Schroeder (DE 44-23-093), (FR 1,527,187), Broerken (EP 1,902,854), and Davis (NL 2,242,252), disclose similar inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-20-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637